On Motion for Rehearing.
Counsel for appellees insists that an incident occurring en route to the cemetery, testified to by Asberry Croskey, shows that “Farmer was attempting to enforce and carry out the earlier instructions he had given Patterson with regard to stopping at stop signs and intersections.” At counsel’s request this portion of Croskey’s testimony is set out herein. The witness, as did some of the others, refers to John Patterson as “Sam.”
“Q. I believe you testified on direct examination that Sam did stop at one red light near the Chicago Bridge, and that the ambulance driver got out of his car— A. No, sir, he didn’t.
“Q. What did he do ? A. He began blowing his horn, and after he blew it three or four times, and the car didn’t proceed, he started to pull around Wiley Womack.
“Q. He started to pull around? A. Yes, sir.
“Q. Did he pull around? A. He pulled by the side of Wiley Womack’s car and—
“Q. The middle of the car? A. Yes, sir.
“Q. And then what happened? A. Sam began driving on off.
“Q. Did he make any statement to Sam at that time? A. No, sir, he asked me a question.
“Q. What did he ask you? A. He asked me why did Sam stop.
“Q. He asked you and not Sam? A. Yes, sir.
“2. You didn’t testify that he asked why — asked Sam why he stopped. A. No.”
We are unable to agree with counsel’s contention that this testimony contradicts the manager of the Funeral Home as to Farmer’s lack of authority to employ assistants, or that Farmer’s actions in this instance “would not be in keeping with appellant’s contention that Farmer had no such authority.”
Application overruled.